

FIRST AMENDMENT TO AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT




THIS FIRST AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (this
“Amendment”), is made effective as of August 31, 2006, by and among NGP CAPITAL
RESOURCES COMPANY, a Maryland corporation (the “Borrower”), the several banks
and other financial institutions from time to time party hereto (collectively,
the “Lenders”) and SUNTRUST BANK, in its capacity as Administrative Agent for
the Lenders (the “Administrative Agent”).


WITNESSETH:


WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to a
certain Amended and Restated Revolving Credit Agreement, dated as of August 31,
2006 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings assigned to such terms in the Credit Agreement),
pursuant to which the Lenders have made certain financial accommodations
available to the Borrower;
 
WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement to clarify such
provisions, and subject to the terms and conditions hereof, the Lenders are
willing to do so;
 
NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the Borrower, the Lenders and the
Administrative Agent agree as follows:


1.  Amendments.
 
(a)  Section 1.1 of the Credit Agreement is hereby amended by:



 
(i)           adding the following definitions of “Approved Dealer”, “Fair
Market Value”, “Investment Grade Rating”, “Marketable Securities”,
“Non-Investment Grade Rating” and “Total Asset Value” in appropriate
alphabetical order:



“Approved Dealer” shall mean in the case of any Marketable Security, a bank or a
broker-dealer registered under the Securities Exchange Act of 1934 of nationally
recognized standing or an Affiliate thereof.


“Fair Market Value” shall mean, as of any date of determination, in the case of
any Marketable Security, the mean prices as determined by two Approved Dealers
mutually acceptable to the Borrower and the Administrative Agent.


“Investment Grade Rating” shall mean, with respect to any Marketable Securities,
any actual or implied rating of such Marketable Securities which is at or above
BBB- from S&P and at or above Baa3 from Moody’s.


“Marketable Securities” shall mean (i) those certain 7.20% Senior Notes due 2028
issued by Pioneer Natural Resources Company, (ii) those certain 5.00% Senior
Notes due 2015 issued by XTO Energy Inc., or (iii) those certain 8.75% Senior
Notes due 2011 issued by Venoco, Inc.


“Non-Investment Grade Rating” shall mean, with respect to any Marketable
Securities, any actual or implied rating of such Marketable Securities which is
below BBB- from S&P or below Baa3 from Moody’s.


“Total Asset Value” shall mean, for the Borrower and its Subsidiaries for any
period determined on a consolidated basis in accordance with GAAP, the sum of
(i) the Borrower’s and its Subsidiaries’ total assets as reported in the most
recent public disclosures filed with the Securities and Exchange Commission
(which shall include all loans and investments of the Borrower in its
Subsidiaries, including those that are not Subsidiary Guarantors), plus (ii) the
value, determined in accordance with GAAP, of assets acquired (including loans
made) by the Borrower or its Subsidiaries subsequent to the most recent public
disclosures filed with the Securities and Exchange Commission, to the extent
reported to the Administrative Agent in a certificate of a Responsible Officer,
minus (iii) to the extent reported or required to be reported to the
Administrative Agent in a report of a Responsible Officer under Section 5.1(g),
the value, determined in accordance with GAAP, of assets disposed of by the
Borrower or its Subsidiaries (including loans repaid to the Borrower or its
Subsidiaries) subsequent to the most recent public disclosures filed with the
Securities and Exchange Commission.



 
(ii)           replacing the definition of “Eligible Net Asset Value” in its
entirety with the following:



“Eligible Net Asset Value” shall mean Total Asset Value, including fair market
value of Unencumbered Overriding Royalty Interests to the extent that the fair
market value of all Unencumbered Overriding Royalty Interests does not exceed in
the aggregate five percent (5%) of Total Asset Value but excluding (i) all
warrant positions, (ii) any assets of a subsidiary that is not a Guarantor and
any assets of the Borrower and its subsidiaries not pledged to the
Administrative Agent on terms and conditions satisfactory to Administrative
Agent, (iii) the fair market value of all other Unencumbered Overriding Royalty
Interests to the extent not expressly included as provided for above, (v) any
Treasury Revolving Credit Facility Collateral, and (vi) such other assets that
are not otherwise satisfactory to the Administrative Agent in its reasonable
discretion.


(iii)                      and deleting the definition of “Net Asset Value.”


(b)  Section 7.12 of the Credit Agreement is hereby amended by replacing such
Section in its entirety with the following:


Section 7.12                                           Loans, Etc.  The Borrower
will not permit at any time the aggregate amount of all unfunded commitments of
the Borrower and its Subsidiaries to provide loans, advances or Guarantees with
respect to such Investments (but excluding any “unapproved capital expenditure
amount” as defined below) to exceed 100% of the sum of (i) all cash of the
Borrower and its Subsidiaries held in deposit accounts that are subject to a
Control Agreement granting the Agent a first priority security interest therein,
excluding the Cash Collateral (as such term is defined in the Treasury Credit
Agreement), plus (ii) the difference between (x) the Senior Revolving Commitment
Amount minus (y) the Senior Revolving Credit Exposure, plus (iii) 95% of the
Fair Market Value of all Marketable Securities with an Investment Grade
Rating,  plus (iv) 85% of the Fair Market Value of all Marketable Securities
with a Non-Investment Grade Rating.  For purposes of this Section 7.12,
“unapproved capital expenditure amount” means the portion of any commitment that
(i) may only be used for capital expenditures (including drilling and completion
of wells, the purchase of assets or other capital expenditures) that are
approved by (or consented to by) the Borrower or such Subsidiary in its sole
discretion or words of similar effect (whether under a specific approval or
under a budget that must be approved) and (ii) exceeds the amount of the capital
expenditures that have been so approved and that, if applicable, will not be
paid from cash flow from operations under the approved budget.  In addition, for
purposes of this Section 7.12, with respect to all Marketable Securities, the
Borrower shall, not less frequently than once each calendar week, determine the
Fair Market Value of each such Marketable Securities; provided, however,
following the occurrence and continuation of an Event of Default, the
Administrative Agent shall have the right to require the Borrower to make such
determination on a more frequent basis and provide such information to the
Administrative Agent.  Borrower shall also provide to the Administrative Agent
evidence of compliance with this Section 7.12 on each Compliance Certificate
that it delivers pursuant to Section 5.1(c), in form and substance acceptable to
the Administrative Agent.
 
(c)           Section 5.1(g) of the Credit Agreement is hereby amended by
replacing such Section in its entirety with the following:


(g)           a report of a Responsible Officer of the Total Asset Value of
assets disposed of by the Borrower or its Subsidiaries (including loans repaid
to the Borrower or its Subsidiaries) subsequent to the most recent public
disclosures filed with the Securities and Exchange Commission, promptly
following such disposition to the extent that the Total Asset Value of such
assets (to the extent not previously reported) exceeds $10,000,000.


(d)           Section 5.9 of the Credit Agreement is hereby amended by replacing
such Section in its entirety with the following:


Section 5.9                                Use of Proceeds and Letters of
Credit.  The Borrower will use the proceeds of all Senior Revolving Loans for
general corporate purposes and for investments in loan portfolios and other
similar investments permitted under the Internal Revenue Code.  No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that would violate any rule or regulation of the Board of Governors of
the Federal Reserve System, including Regulations T, U or X.  All Letters of
Credit will be used for general corporate purposes.


(e)           Section 5.11(b) of the Credit Agreement is hereby amended by
replacing such Section in its entirety with the following:


(b)           Upon the occurrence of a Triggering Event, Borrower shall
promptly, but in any event within 10 days of such Triggering Event enter into a
mortgage or deed of trust covering such overriding royalty interest in favor of
the Administrative Agent and recorded in the real property records where such
overriding royalty interest is located (the “Mortgaged Property”); provided,
however, such Loan Party shall not be obligated to enter into a mortgage or deed
of trust in respect of any overriding interest that the Borrower has, by notice
to the Administrative Agent, then excluded from the determination of Total Asset
Value.


2.  Conditions to Effectiveness of this Amendment.  Notwithstanding any other
provision of this Amendment and without affecting in any manner the rights of
the Lenders hereunder, it is understood and agreed that this Amendment shall not
become effective, and the Borrower shall have no rights under this Amendment,
until the Administrative Agent shall have received (i) reimbursement or payment
of its costs and expenses incurred in connection with this Amendment or the
Credit Agreement (including reasonable fees, charges and disbursements of King &
Spalding LLP, counsel to the Administrative Agent), and (ii) executed
counterparts to this Amendment from the Borrower, each of the Subsidiary
Guarantors and the Lenders.


3.  Representations and Warranties.  To induce the Lenders and the
Administrative Agent to enter into this Amendment, Borrower hereby represents
and warrants to the Lenders and the Administrative Agent that:


(a)           The execution, delivery and performance by Borrower of this
Amendment (i) is within Borrower’s power and authority; (ii) has been duly
authorized by all necessary corporate and shareholder action; (iii) is not in
contravention of any provision of Borrower’s certificate of incorporation or
bylaws or other organizational documents; (iv) does not violate any law or
regulation, or any order or decree of any Governmental Authority; (v) does not
conflict with or result in the breach or termination of, constitute a default
under or accelerate any performance required by, any indenture, mortgage, deed
of trust, lease, agreement or other instrument to which Borrower or any of its
Subsidiaries is a party or by which Borrower or any such Subsidiary or any of
their respective property is bound; (vi) does not result in the creation or
imposition of any Lien upon any of the property of Borrower or any of its
Subsidiaries; and (vii) does not require the consent or approval of any
Governmental Authority or any other person;


(b)           This Amendment has been duly executed and delivered for the
benefit of or on behalf of Borrower and constitutes a legal, valid and binding
obligation of Borrower, enforceable against Borrower in accordance with its
terms except as the enforceability hereof may be limited by bankruptcy,
insolvency, reorganization, moratorium and other laws affecting creditors’
rights and remedies in general; and


(c)           After giving effect to this Amendment, the representations and
warranties contained in the Credit Agreement and the other Loan Documents are
true and correct in all material respects, and no Default or Event of Default
has occurred and is continuing as of the date hereof.


4.  Reaffirmations and Acknowledgments.


(a)           Reaffirmation of Subsidiary Guaranty.  Each Subsidiary Guarantor
consents to the execution and delivery by the Borrower of this Amendment and
jointly and severally ratify and confirm the terms of the Subsidiary Guarantee
Agreement with respect to the indebtedness now or hereafter outstanding under
the Credit Agreement as amended hereby and all promissory notes issued
thereunder. Each Subsidiary Guarantor acknowledges that, notwithstanding
anything to the contrary contained herein or in any other document evidencing
any indebtedness of the Borrower to the Lenders or any other obligation of the
Borrower, or any actions now or hereafter taken by the Lenders with respect to
any obligation of the Borrower, the Subsidiary Guarantee Agreement (i) is and
shall continue to be a primary obligation of the Guarantors, (ii) is and shall
continue to be an absolute, unconditional, joint and several, continuing and
irrevocable guaranty of payment, and (iii) is and shall continue to be in full
force and effect in accordance with its terms.  Nothing contained herein to the
contrary shall release, discharge, modify, change or affect the original
liability of the Subsidiary Guarantors under the Subsidiary Guarantee Agreement.


(b)           Acknowledgment of Perfection of Security Interest. Borrower and
each Subsidiary Guarantor hereby acknowledges that, as of the date hereof, the
security interests and liens granted to the Administrative Agent and the Lenders
under the Credit Agreement and the other Loan Documents are in full force and
effect, are properly perfected and are enforceable in accordance with the terms
of the Credit Agreement and the other Loan Documents.


5.  Effect of Amendment.  Except as set forth expressly herein, all terms of the
Credit Agreement, as amended hereby, and the other Loan Documents shall be and
remain in full force and effect and shall constitute the legal, valid, binding
and enforceable obligations of the Borrower to the Lenders and the
Administrative Agent.  The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Lenders under the Credit Agreement, nor
constitute a waiver of any provision of the Credit Agreement.  This Amendment
shall constitute a Loan Document for all purposes of the Credit Agreement.


6.  Governing Law.   This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York and all applicable
federal laws of the United States of America.


7.  No Novation.  This Amendment is not intended by the parties to be, and shall
not be construed to be, a novation of the Credit Agreement or an accord and
satisfaction in regard thereto.


8.  Costs and Expenses.  The Borrower agrees to pay on demand all costs and
expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including, without limitation, the
reasonable fees and out-of-pocket expenses of outside counsel for the
Administrative Agent with respect thereto.


9.  Counterparts.This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument.  Delivery of an executed counterpart of this Amendment by
facsimile transmission or by electronic mail in pdf form shall be as effective
as delivery of a manually executed counterpart hereof.


10.  Binding Nature.  This Amendment shall be binding upon and inure to the
benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.


11.  Entire Understanding.  This Amendment sets forth the entire understanding
of the parties with respect to the matters set forth herein, and shall supersede
any prior negotia­tions or agreements, whether written or oral, with respect
thereto.


[Signature Pages To Follow]


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed, under seal in the case of the Borrower and the Subsidiary Guarantors,
by their respective authorized officers as of the day and year first above
written.


BORROWER:


NGP CAPITAL RESOURCES COMPANY




By: /s/ Stephen K. Gardner
      Name:  Stephen K. Gardner
      Title:  Chief Financial Officer


SUBSIDIARY GUARANTORS:


NGPC FUNDING GP, LLC




By: /s/ Stephen K. Gardner
Name:  Stephen K. Gardner
Title:  Chief Financial Officer


NGPC FUNDING, LP
By: NGPC Funding GP, LLC
Its general partner




By: /s/ Stephen K. Gardner
Name:  Stephen K. Gardner
Title:  Chief Financial Officer


NGPC ASSET HOLDINGS GP, LLC




By: /s/ Stephen K. Gardner
Name:  Stephen K. Gardner
Title:  Chief Financial Officer
















NGPC ASSET HOLDINGS, LP
By: NGPC Asset Holdings GP, LLC
Its general partner




By: /s/ Stephen K. Gardner
Name:  Stephen K. Gardner
Title:  Chief Financial Officer


NGPC NEVADA, LLC




By: /s/ Stephen K. Gardner
Name:  Stephen K. Gardner
Title:  Chief Financial Officer


LENDERS:


SUNTRUST BANK, individually and as Administrative Agent and Collateral Agent




By: /s/ James Warren
Name:  James Warren
Title: Managing Director
BRANCH BANK & TRUST CO.




By:                      /s/ Greg Drabik
Name:  Greg Drabik
Title: Assistant Vice President


RAYMOND JAMES BANK, FSB




 
By:
/s/ Thomas F. Macina
 

Thomas F. Macina
Senior Vice President
COMERICA BANK


By:/s/ Huma
Vadgama                                                                
Name: Huma Vadgama
Title:  Vice President


AMEGY BANK National Association




By: /s/ W. Bryan Chapman
W. Bryan Chapman
Senior Vice President
Energy Lending